THE THIRTEENTH COURT OF APPEALS

                                   13-18-00623-CV


   Maria R. Pedroza, Individually and as Representative of the Estate of Pedro A.
Pedroza, Zulia Cavazos, Daniel Pedroza, and Lorraine Pedroza, as Heirs of the Estate
                                of Pedro A. Pedroza
                                         v.
                 Mario Salazar and Kinney Bonded Warehouse, Inc.


                                  On Appeal from the
                     332nd District Court of Hidalgo County, Texas
                            Trial Cause No. C-5635-15-F


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellants, Maria R. Pedroza, Individually and as Representative of the Estate

of Pedro A. Pedroza, Zulia Cavazos, Daniel Pedroza, and Lorraine Pedroza, as Heirs of

the Estate of Pedro A. Pedroza.

      We further order this decision certified below for observance.

February 13, 2020